Case 7:18-cr-01194 Document 46 Filed in TXSD on 10/30/18 Page 1 of 2

uNlTED sTATEs DIsTRICT CouRT £mq{;t~gg§§gi
soUTHERN DISTRICT oF TEXAS F' ~-"-»)
McALLEN DIvIsION OCT 3 0 2018

UNITED STATES OF AMERICA Davld J. Brad!ey C;erk

v. Criminal No.l\/l-l 8-l 194-82-()2

W?CO)¢O>CO>COD

LEOBARDO SALAZAR AGUIRRE
NOTICE OF PLEA AGREEMENT

COMES NOW the United States of America, hereinafter referred to as "the Government,"

by and through its United States Attorney for the Southern District of Texas and its Assistant

United States Attorney assigned to this matter, and would respectfully show the Court that the

Government and the Defendant have entered into the following plea agreement

l. Defendant agrees to plead guilty to Count Four of the Second Superseding
lndictment.

2. The Government will recommend:
a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.l(a)

if the defendant clearly demonstrates acceptance of responsibility; and

c. that the remaining counts of the Superseding lndictment and Second
Superseding lndictment be dismissed at the time of sentencing

lfthe Defendant is not a citizen ofthe United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. lf the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it
supersedes all prior understandings, if any, whether written or oral, and cannot be modified other
than in writing and signed by all parties or on the record in Court. No other promises or
inducements have been or will be made to the Defendant in connection with this case, nor have

any promises or threats been made in connection with this plea.

Case 7:18-cr-01194 Document 46 Filed in TXSD on 10/30/18 Page 2 of 2

ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attorney. lf l
have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

Defendant: M

/

l am the Defendant's counsel. l have carefully reviewed every part of this agreement

 

 

with the Defendant. l certify that this agreement has been translated to my client by a person
fluent in the Spanish language if my client is unable to read or has difficulty understanding the

English language

   

F or the United States of America:

RYAN K. PATRICK
United Stat s Attorney

 

 

Kristen J. Kees w`\

Assistant United States Attorney \'

APPROVED BY:

oak

James H. Sturgi ' l
Assistant United Stat s Attorney in Charge

